(Bv two judges.) “It must affirmatively appear, either by the certificate of the presiding Judge or the transcript of the record sent up by the Clerk, that the bill of exceptions was signed and certified within thirty days after the close of the terna in avhich the cause was heard,” or the writ of error will be dismissed. (R.) 20th February, 1872.The bill of exceptions recited that the cause was tried in May, 1871, and that the Judge committed certain errors. The Judge signed it on the 21st of July, 1871, saying he had retained it for ten days. It nowhere appeared when the Court adjourned. Upon motion of defendant’s counsel, the writ of error was dismissed, because it did not appear that the bill of exceptions was signed and certified within thirty days from the close of said Court.